Citation Nr: 1200339	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-45 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for status post right total hip arthroplasty, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Competent medical evidence reasonably shows the Veteran's right hip disability is related to his service-connected right knee disability.


CONCLUSION OF LAW

Service connection for a right hip disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in this case.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran here contends that his status post total right hip arthroplasty is a result of his service-connected right knee disability.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  

Effective October 10, 2006, VA amended the provisions 38 C.F.R. § 3.310, addressing secondary service connection.  Under the new regulation VA will not concede aggravation of a nonservice connected disability by a service-connected disability unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310 ).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The first requirement for secondary service connection is evidence of a current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, post-service treatment records dated from April 2006 to May 2011 show treatment and subsequent surgery for a right hip disability.  Accordingly, the current disability requirement is satisfied. 

The next requirement for secondary service connection is evidence of a service-connected disability.  See Wallin, 11 Vet. App. at 512.  To this end, the Board notes that the Veteran is service-connected for a right knee disability.  Therefore, this requirement is likewise met. 

The third and final requirement for secondary service connection is medical  evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.  In this regard, the Veteran underwent a VA examination in conjunction with his claim in November 2007.  The VA examiner found that it was at least as likely as not that the right hip disorder was related to his military service, as it occurred during the physical therapy required for his service-connected right knee disability.  As the examiner had reviewed the file in its entirety and examined the Veteran, his opinion is deemed highly probative.  

Furthermore, in a June 2008 addendum, the examiner stated, in pertinent part:

"I reviewed his history, please note circumstances of [the Veteran's] right hip injury onset which followed an injury that occurred while doing physical therapy after his right knee surgery in July 2006.  At the time onset of pain was during physical therapy.  He had it evaluated after physical therapy.  He did have an MRI done, which diagnosed him with a labral tear and mild degenerative joint disease.  This hip injury occurred while being rehabbed for his service-connected knee surgery.  In my opinion, he would not have had the injury if his service-connected knee was not being rehabbed."

As the examiner has established a medical nexus between the Veteran's right hip disability and his service-connected right knee disability, all the requirements for establishing service connection for the Veteran's right hip disability have been met, and service connection for post total hip replacement, right hip disability is warranted.  The benefit sought on appeal is accordingly allowed.  


ORDER

Service connection for status post right total hip arthroplasty is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


